[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 Sept. 17, 2009
                               No. 08-16909                    THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                          Agency No. A075-842-610

SANDRA P. BEDOYA,
a.k.a. Bedoya,

                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (September 17, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Sandra Bedoya, a native and citizen of Colombia, petitions for review of the
decision of the Board of Immigration Appeals that affirmed the denial of her

applications for asylum and withholding of removal under the Immigration and

Nationality Act and relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman, and Degrading Treatment or Punishment. INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c). The Board found that

Bedoya failed to establish past persecution, a probability of future persecution if

she returns to Colombia, or that she was eligible for withholding of removal. We

deny the petition.

      Bedoya presents two arguments, and we lack jurisdiction to consider one of

those arguments. Bedoya argues that she was eligible for asylum because she

submitted evidence that paramilitaries persecuted her, in part, because they

believed that she associated with the Revolutionary Armed Forces of Colombia.

Bedoya also argues that she was eligible for withholding of removal and relief

under the Convention, but she failed to present those arguments to the Board.

“[A]bsent a cognizable excuse or exception, we lack jurisdiction to consider claims

that have not been raised before the [Board].’” Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

      Substantial evidence supports the finding that Bedoya failed to establish that

she suffered past persecution or faces future persecution on account of a protected

ground. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004). The
                                           2
record supports the finding of the Board that Bedoya was a victim of extortion.

Bedoya testified that paramilitaries approached her and other persons in the

neighborhood who had “good jobs or businesses to extort money from them,” and

she was attacked “because [she] refused to give them what they wanted which was

the money.” Although Bedoya testified that the paramilitaries believed she had

cooperated with the Revolutionary Armed Forces, the record does not compel a

finding that Bedoya was targeted for that cooperation. Bedoya testified that the

paramilitaries asked her why, if she assisted the Revolutionary Armed Forces,

would she “not give the money to [the paramilitaries] to[o].” Bedoya also failed to

establish she has a well-founded fear of future persecution because her family has

remained in Colombia unharmed and her mother has returned to Bedoya’s

neighborhood. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      Bedoya’s petition for review is DENIED.




                                          3